
66.	  We are genuinely pleased to applaud the wisdom shown by the General Assembly in the election of its President. In addition to his outstanding human and intellectual qualities, Mr. Thorn has valuable experience in the management of the particular problems of an economic community within which developed States and new States are associated, a personal experience rare in our times, despite the fact that peace and normal conditions in the world largely depend on finding formulas and devising compromises which will remove the tensions that today disturb relations between the advanced countries and the developing peoples.
67.	We rejoice, therefore, at the presence of Mr. Thorn as President of the Assembly. We also wish to welcome to the world Organization, as independent and sovereign States, the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe.
68.	These two circumstances are not necessarily isolated; they reflect certain predominant trends of our times, the significance of which is not yet appreciated in its true dimensions. And this explains why, as the. annual sessions of the General Assembly succeed one another, we note the progress of the idea that the general debate is an anachronistic institution within which it is thought evidence is given of the alleged absence of political maturity and precision of ideas usually attributed to the representatives of tropical countries, in contrast with the seriousness and economy of words of which the spokesmen of the developed countries and the Nordic cultures boast. Possibly at times there is some basis for this idea but it would be a dangerous mistake to seek the solution to a procedural question without previously considering the substantive problem which today affects the United Nations, that of finding a new political and economic balance in the world in which there is room for the new realities which arose tumultuously after the Organization came into being. The multitude of postponed problems, of problems which have deliberately been left unsolved, is the reason which confers on the general debate this aspect of growing confrontation and pugnacity which alarms many and which could hardly be done away with by depriving this Assembly on its status as the appropriate forum for avoiding tensions created by unresolved disputes or those which are difficult to solve within power situations created in an authoritarian manner at the end of the Second World War.
69.	Finding this new balance is all the more necessary since it is well known today that at each session of the
Assembly pessimism regarding the world Organization becomes more noticeable among the Powers which so decisively contributed to its creation and whose behavior at times gives the impression that they consider it a hindrance to the satisfactory development of their foreign policy.
70.	We do not rule out the possibility that the nations which emerged to autonomous life in the midst of the great commotions which transformed the political map of the world after the Second World War, do in fact lack the experience and wisdom which in the past the great Powers ascribed exclusively to themselves  virtues which were the result of holding, throughout centuries, a leading position in international affairs. But it is surprising how quickly the optimism of yesterday has become the pessimism of today. The aspirations of the new States, which are today maligned as being exorbitant, were not difficult to foresee when, in August 1941, aboard a British battleship, two great Anglo-Saxon statesmen signed the Atlantic Charter, wherein they stated:
"Being met together, deem it right to make known certain common principles in the national policies of their respective countries on which they base their hopes for a better future for the world.
"First, their countries seek no aggrandizement, territorial or other;
"Second, they desire to see no territorial changes that do not accord with the clearly expressed wishes of the peoples concerned;
"Third, they respect the right of all peoples to choose the form of government under which they will live; and they wish to see sovereign rights and self government restored to those who have been forcibly deprived of them;
"Fourth, they will endeavor, with due respect for their existing obligations, to further the enjoyment by all States, great or small, victor or vanquished, of access on equal terms, to the trade and to the raw materials of the world which are needed for their economic prosperity;
"Fifth, they desire to bring about the fullest collaboration between all nations in the economic field with the object of securing, for all, improved labor standards, economic adjustment, and social security. . ."
71.	The statesmen on board the British ship HMS Prince of Wales called in those terms for the support of all peoples and societies which for centuries had been subjected to a colonial or dependent regime. They had in mind the decisive contribution of that support to triumph over an enemy whose political philosophy expressed the brutal refusal by the powerful to recognize the rights of peoples of other races and of underdeveloped countries. As a foreseeable consequence of these declarations and the realities they recognized, new States gradually joined the United Nations, and the outcome has meant that the world Organization, which was founded with 51 Member States, is now made up of 141 sovereign nations which as a whole represent the broad spectrum of problems that arise at different levels of economic and political development.
72.	Today these problems seem new because they arise within the arena of world politics, but they are not so very different from those faced in their internal life by the great Powers whose spokesmen signed the Atlantic Charter, when the democratic spirit of their national constitutions compelled the rulers to grant guarantees and better remuneration to the social classes which traditionally had been the victims of inequalities imposed by their governing minorities. It was also stated then and history bears witness to this that the proletarian classes lacked training and responsibility to be able to become involved, through their vote, in the great affairs of State, and periods of pessimism were felt by these classes at each step of their way up on the political and social power scale.
73.	Possibly at the initial stages as occurs today internationally there were reasons to distrust the responsibility of social sectors which for the first time participated in the political decision-making process. But the passage of time saw to it that what was unknown became clear and the various types of philosophy which were used to consecrate the established order became unrealistic; the ruling classes, which were so opposed to their participation, ended by discovering that there was no harm in improving the consumption capacity and level of income of the major sectors of their population, and sought agreements which would give society greater stability and make it possible to submit the crucial problems of the nation to the periodical vote of their citizens.
74.	It therefore does not seem justified that some Western Powers and some Eastern Powers should express surprise when, within the world Organization, there arise discrepancies that are typical of all processes aimed at destroying century-old inequalities and increasing the decision-making power of peoples which, in an international order that was distorted by the traditional imbalances of power, have been deprived of autonomy and of the opportunity to acquire the necessary virtues and responsibility to exercise that power with prudence and objectivity. It can hardly be regarded as a solution to the difficulties confronting the United Nations today to contribute to the decline of its prestige simply because in that body differing currents of opinion are reflected, or because in it forces are emerging which had no say in the interpretation given by the Powers victorious in a world war with regard to the purposes and scope of the Organization. Nor can it be a solution to threaten to suspend payment of the quotas through which contributions are made for its maintenance, or to take the course, as is occurring, of resolving international conflicts outside the framework of the world Organization, without consulting it, and seeking a stage on which it is possible to deal with international problems as simple questions of national interest or of balance of military power.
75. It is true that it would be unfair to assert that the power and prosperity that are today enjoyed by the great Powers are something gratuitous, something not connected with the tenacious and intelligent efforts exerted by their peoples through the generations and the sacrifices they endured in the past in order to reach the levels of pre-eminence and prosperity that they today enjoy. It would be equally foolish to ignore the mistaken decisions or the grave omissions made by societies which, through the centuries, have kept themselves in a state of stagnation and, without taking advantage of them, have allowed opportunities for progress to pass by, opportunities which history has frequently offered them to achieve the well-being which they have only begun to desire and exerted themselves to acquire when they have seen it displayed in the showcases of the affluent societies. Those backward societies constitute a heterogeneous whole, with interests that are not always in agreement because of their varying degrees of development and dependency, and it is therefore inevitable that their discrepancies are accentuated when they try to find joint solutions to specific problems. Hence, it is somewhat arbitrary to attribute complete homogeneity to what is called the underdeveloped world.
76.	But, recognizing, as we must, that the nations now suffering the consequences of economic backwardness are not without blame, any explanation of how the profound gaps which today separate them from the developed countries would be incomplete if we were to omit the decisive role that force and the abuse of force played in the distribution of political and economic power, of poverty and well-being, in the world inherited by our generation.
77.	The enormous accumulation of wealth concentrated today in a few regions of the earth, wealth which the institutional mechanisms existing in those areas make it possible to distribute with a measure of equity among the inhabitants thereof, is not the exclusive product of the virtues, the ingenuity or the economic ethics of which they so often boast; it is also the result of the consolidation, on an international scale, of an order of relationships among the peoples of the planet, between the areas south and north of the Equator, between the temperate zones and the tropical zones. In that order, the equivalent values for their products were determined, to a great degree, by coercive and often predatory procedures. The mechanisms of the world market which, according to hallowed economic doctrines, were supposed to be automatic and impartial, were at a very early date distorted by the interferences of power, and thus a world took shape that was riddled with inequalities, a world that could be perpetuated, as was indeed done, on the basis of philosophies that prided themselves on the virtues of strength or the superiority of certain races which benevolently shouldered what a renowned poet once called "the white man's burden".
78.	A situation thus came into being in which a limited number of nations made up a privileged world establishment, while at the same time vast areas of the earth found themselves despoiled of an increasing share of the economic value of their labor and deprived of the ability, thanks to the meager income permitted to them, to improve, through distributional mechanisms, the deplorable living conditions of their peoples.
79.	We are therefore witnessing an acceleration of the processes of change required to correct situations which in the contemporary world are manifestly obsolete. These corrections require that the essential concessions be made in large measure by the Powers in which the wealth has been accumulated, not by the nations which, by being ill-paid for centuries for their resources, have made possible the concentration of prosperity and well-being in a few regions of the planet. The desirable fairness and prudence in the course of those processes of change cannot be demanded in equal measure alike from those who must take these decisions from a position of power and affluence, and those countries that entered the United Nations under the dead weight of all their former dependencies and with the negative inheritance left to them by a history of subjugation and scanty remuneration for the fruits of the labor of their peoples.
80.	If it is sought to find a new and a sounder political and economic balance in the world, and to create "consensuses" that will facilitate the functioning of the United Nations, it cannot be presumed that such "consensuses" must mean the resigned acceptance of the established order by representatives of the underdeveloped and tropical parts of the world, or the renunciation in advance of the pressure which, by their votes in this Assembly, they can exert for the solution of grave problems for which, all too frequently, the remedy offered has consisted of routine resolutions that mean only an indefinite postponement of the matter. Responsibility cannot be the task exclusively of the small countries; it is rather the natural function of the great countries. The atmosphere of confrontation in the United Nations that concerns us today is due, in no small measure, to the persistent reluctance of the great Powers to accept the necessary compromises in a world which, politically and culturally, cannot allow a continuance of the unjust inequalities which in past times seemed natural and even proper for those who notoriously benefited from them.
81.	One cannot think otherwise when the way the world economy functions is constantly reflected by the colossal indebtedness of the third world, and the great creditor Powers resist a serious study of the possibility of renegotiating the debts, just at a time when the results of the United Nations Development Decades present so discouraging a balance and offer additional evidence of the lack of willingness on the part of the developed nations to contribute appropriately to a more balanced distribution of wealth and economic progress throughout the world. This is in sharp contrast to the excessive sensitivity which those nations show when typical murket conditions or the combined efforts of producers of raw materials or fuels succeed in winning a substantial improvement in their international remuneration. It is not compatible with the aspiration to create more stable conditions in the world that the efforts of good will made by the developing countries to reach agreements between producers and consumers of the main raw materials meet with a response of indifference or frank hostility from the major consumer countries, and that the latter feel they are victims and proclaim that the world economy is in danger when the producers of raw materials unite to defend the international level of their prices.
82.	The major problem of establishing more equitable terms of trade between the prices of industrial products and of raw materials and fuels, like that of preventing the export of inflation from the affluent societies from seriously affecting countries which do not have the same operating and marketing facilities for re-exporting that inflation and improving the value of their exports, cannot be eluded indefinitely, and if procedures such as indexing, for example, are not satisfactory or acceptable, the proper conduct for the developed countries is not to evade the problem with declarations devoid of practical effectiveness but rather to take the initiative in suggesting alternatives which will result in effective progress in correcting the inequalities which today profoundly distort the international economy. The resignation of nations which accepted ridiculous prices for the labor of their peoples has altered substantively and every day it seems more difficult to maintain a situation in which the well-being and waste of highly developed nations depend to a large extent on the meagre income which the world market, affected by monopolistic mechanisms, allows the developing countries to keep for their growth and well-being.
83.	Equal concern might arise because of the resistance encountered in respect of the general system of preferences which, if genuinely and loyally applied, would lead to a new international division of labor throughout the world. Countries which have already succeeded in developing a highly sophisticated technology, which gives them a monopoly in vast segments of the most complex and advanced industries of our time, persist in reviving an obsolete protectionism to prevent access to their markets of the industrial products of countries whose development is going through the initial phases of industrialization. As an argument for reviewing this regressive protectionism, claims and resistance by trade unions of some backward industries of the great Powers are alleged, with the additional demand that the developing countries avoid any confrontation in the United Nations. It is hardly an edifying spectacle when some trade unions of the great Powers lobby their Governments to prevent their making essential reforms. The fact that the racist reactions and the most anachronistic motivations of former colonialism have been transferred to and seek to perpetuate themselves in the conduct of trade unions of the nations which, because of their might, have the greatest responsibility for the preservation of peace, is not an encouraging symptom with respect to the possibility that the problems of the modern world will be managed with the equity and wisdom they require.
84.	To all of this must be added the behavior of the press in certain affluent societies. That press started by giving itself the right to decide what news is important and what is not and has finally deceived itself into believing that only what is published in its pages is important. Only the negative aspects of the developing countries are of interest to them, and they consider themselves authorized not to mention events which imply positive advances in the progress of our societies. Contraband, illegal traffic in drugs, crimes, riots, frequent and irregular changes of Government, statistics on malnutrition, mortality and other consequences of backwardness these constitute the only news which they consider to be worthy of editorial mention or to be brought to the attention of their readers.
85.	Of course, it would be unfair to make the Governments of those affluent societies responsible for the conduct of their press, which fortunately enjoys the constitutional prerogative of freedom. My country considers that freedom of the press is essential, and we associate it with the progress achieved by mankind in establishing machinery to defend citizens and reflect public aspirations, which frequently have no spokes-man within the rigid framework created in society by vested interests. But we cannot underrate the harmful effects of what the press of the affluent societies does or fails to do at times when those responsible for foreign policy in those societies are determined to carry out sound reforms of the international order.
86.	Owing to the distorted image which this press presents of the underdeveloped world, further aggravated by the presumptuous superiority with which it criticizes anything reprehensible that happens in the developing countries, one would be tempted to wonder whether perhaps that press was edited on some unknown planet rather than in the same affluent societies in which successful attempts are made on the lives of high officers of the Government; crime has grown to unprecedented levels; racial and political violence has acquired hitherto unknown characteristics; and drug abuse is so rampant as to warrant the setting up of powerful illegal organizations of their nationals with abundant funds to finance the traffic in drugs and exercise an unwholesome influence abroad, resulting in the export of corruption to other societies.
87.	The realities which are today apparent in the civil life of certain affluent societies are hardly edifying and hardly entitle their press to judge the conduct of the developing countries with such a notorious lack of moderation, equity and prudence.
88.	Responsibility in international behavior, so insistently demanded of the new countries which have recently entered the world Organization, must first be demonstrated by the great Powers conducting their foreign policies independently of the private interests and the pressure groups of their own societies. World peace and the decisive task of creating a new international order cannot depend on parochialisms which, in the guise of national interest, are frequently expressed in the conduct of the public authorities of those countries. The trade unions' appeasement of their backward industries goes in tandem with their ambiguous position towards the multinational corporations, as is shown by the debates that have been held in various United Nations forums.
89.	These transnational corporations are the new and formidable institutions of modern economy; and their power, which goes beyond all national frontiers, must be subject to controls and be institutionalized in some manner. The desirability of so doing is not in the interests of the underdeveloped countries alone: the Governments of the great nations have a similar interest in not allowing a world economic power to expand unchecked to gigantic proportions without institutional limitations, since this might imply similar threats for the autonomy of the decisions of their own Governments. It is therefore surprising that there should be a lack of interest on the part of the highly developed countries in the timid efforts made in various forums of the world Organization to regulate the conduct and activities of the transnational corporations.
90.	We are of course aware that iL is no easy mailer to solve the problems that I have listed here, and that each of them is influenced by powerful vested interests which hamper, and will continue lo hamper, the actions of States in their attempts to formulate a foreign policy in which the needs of mankind and the need to preserve peace throughout the world will predominate. Similarly, we must recognize that some countries whose action is decisive are gradually modifying the traditional premises of their foreign policy, and that some of their eminent men, who bear the heaviest responsibilities, are wisely and imaginatively alert to the repercussions of contemporary conflicts, and are even trying to anticipate the unknown difficulties that will confront mankind in relation to the possession and control of resources, the existence of which, until recent times, has been largely unknown. 1 am referring to the vast riches of the sea and of its various geologic strata, which, all of a sudden, seem to be the solution to many problems. At the same time, the matter of this wealth and the areas where it is to be found is becoming a fertile ground for conflicts among nations, according to the intelligent and timely observation of United States Secretary of State Henry Kissinger, who emphasized the far-reaching implications which the decisions or the indecision of the United Nations Conference on the Law of the Sea have and will have [2355th meeting, para. 134].
91.	The same can be said of another scarce natural resource having exceptional and unique characteristics: the earth-synchronized stationary orbit of satellites.
92.	We can no longer postpone a legal definition of outer space and of earth-space communications, because past experience and foreseeable developments in the next few years highlight the notorious lacunas in existing conventions on the peaceful exploration and use of outer space. Those conventions did not take into account, for example, its exploitation for gain, or the legal and physically immutable existence of segments of that earth orbit permanently placed within the territorial skies of various equatorial countries which are States Members of the United Nations, as is the case with Colombia, which is situated between approximately 70 and 75 degrees west of Greenwich.
93.	Since the time is drawing near when in due course we shall see the "use or occupation'" of such positions by commercial enterprises wishing to place such "fixed radio communications stations" within the territory of sovereign countries, the Government of Colombia considers it urgent to regulate the assignment of sites for fixed satellites, because it might very well happen that individuals or legal entities would claim a suigeneris kind of "private sovereignty" within sovereign countries, which is unacceptable to the latter.
94.	Colombia does not object to free orbital transit or to communications requiring the devices envisaged and authorized by the International Telecommunications Convention, as long as those devices ply the territorial sky in a gravitational flight, from any practical height to infinity. But a clear exception is to be made in the case of devices which are to be fixed on a segment of their stationary orbit, because we consider that segment as one of our "natural resources" a resource which has always been part of our full sovereignty,
95.	This session of the Assembly we are attending today is not, therefore, of a routine nature: it is taking place at a time when the world situation is such that there are grounds for faith in the wisdom of those who govern, but there are also many reasons for pessimism and fear. As the representative of Colombia , I can only express in this forum, whose prestige has been enhanced by the words of eminent personalities, the hope of my fellow citizens that in the Western and Eastern Powers the forces of self-interest will not prevail which wish to prevent removal of the obstacles which are dangerously thwarting the search for a new and more satisfactory balance between the affluent and the impoverished worlds, between the rich peoples and the vast pauperized masses of the planet, on whose discontent one cannot build a lasting international order. Let us hope that no one will yield to the temptation of thinking that power and force constitute effective instruments for the perpetuation of old policies of privilege. In the nuclear age there will be no time for a new Atlantic Charter intended to win the support of peoples whose endorsement was not won in time, in order to incorporate them into an international community less exposed to the tensions, inequalities and conflicts which today make the world tread a tightrope.


